Reinstated and Petition for Writ of Mandamus Denied and Memorandum
Opinion filed February 13, 2014.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-13-01050-CV



                      IN RE LISA LUXENBURG, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               334th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2013-29603

                         MEMORANDUM OPINION

      On November 22, 2013, relator Lisa Luxenburg filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Ken
Wise, the former presiding judge of the 334th District Court of Harris County, to
set aside his October 7, 2013 order granting the motion to abate the proceeding and
compel arbitration filed by real party in interest J.C. Penney Corporation, Inc.
      Judge Wise, however, is no longer presiding judge of the 334th District
Court because he is now serving as a justice on this Court. Therefore, Judge
Wise’s successor, the Honorable Grant Dorfman, is now the respondent. See Tex.
R. App. P. 7.2(a). We abated this original proceeding to allow Judge Dorfman to
reconsider the October 7, 2013 order.          See id. 7.2(b).   Judge Dorfman has
reconsidered the original decision and has signed an order granting J.C. Penney
Corporation, Inc.’s motion to abate the proceeding and compel arbitration.

      After considering the merits of relator’s petition, we conclude that relator
has not established her entitlement to mandamus relief. Accordingly, we deny
relator’s petition for writ of mandamus.


                                                     PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                           2